Exhibit 10.24


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [**], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO LPL FINANCIAL HOLDINGS INC. IF PUBLICLY DISCLOSED
Thomson Transaction Services
MASTER SUBSCRIPTION AGREEMENT
This Master Subscription Agreement (this “Agreement”) is entered into by and
between Thomson Transaction Services (“TTS”), a division of Thomson Financial
LLC, a Thomson Reuters company, 350 North Sunny Slope Road, Brookfield, WI
53005, and LPL Financial Corporation (“Subscriber”), 9785 Towne Centre Drive,
San Diego, CA 92121, this __ day of _______________, 2008.
WHEREAS, TTS owns the following proprietary computer programs:
TTS Host™ - provides back office processing support for securities brokerage
firms
TTS Link™ - provides complete front-office integration with TTS Host
BL Server™ - provides electronic access to TTS Link core applications
TTS Access™ - provides data delivery of mainframe data
XT Server - provides ability to receive real-time TTS Host transaction messages
(collectively, “the TTS System”)
WHEREAS, Subscriber desires to subscribe to this data processing service called
the TTS System offered by TTS, and to have the TTS System installed at certain
offices of Subscriber;
NOW, THEREFORE, in consideration of the mutual promises and covenants exchanged
herein, TTS and Subscriber agree as follows:
1.
Purpose of Agreement. The purpose of this Agreement is to set forth the terms
and conditions governing the mutual rights, duties and obligations of the
parties hereto.

2.
Services Provided.

(a)
TTS will provide Subscriber with the TTS System services which are set forth,
together with their charges, on Schedule A attached hereto and incorporated
herein by reference.

(b)
TTS Host and TTS Link service provided hereunder shall be available on each day
that the New York Stock Exchange is open for trading. On such days TTS shall
make reasonable efforts to provide all TTS Host and TTS Link service hereunder
from 6:00 a.m. to 8:00 p.m., CST, and limited inquiry functions from 8:00 p.m.
to 11:30 p.m., CST. TTS shall also make reasonable efforts to provide limited
inquiry functions on Saturdays from 6:00 a.m. to 6:00 p.m., CST, except that TTS
reserves the right to limit or curtail holiday or weekend availability when
necessary for system upgrades, adjustments, maintenance, or other operational
considerations.



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


BL Server service provided hereunder shall be available on each day that the New
York Stock Exchange is open for trading. On such days, TTS shall make reasonable
efforts to provide BL Server service hereunder from 6:00 a.m. to 6:00 p.m. CT
and inquiry and order entry functions from 6:15 p.m. to 6:00 a.m. CT. TTS shall
also make reasonable efforts to provide inquiry and order entry functions on
weekends except for 8:00 p.m. CT Saturday evening until 6:00 a.m. CT Sunday
morning during which time TTS will be performing maintenance on its mainframe
computer systems.
(c)
General enhancements to existing TTS Host service provided hereunder shall be
made available to Subscriber at no additional cost, but any new features or
services that may be developed by TTS during the term of this Agreement may, at
TTS’s option, and subject to Subscribers’ acceptance, be made available to
Subscriber at TTS’s then-current prices for such new features or services, and
upon such other terms as TTS may reasonably deem appropriate. Enhancements to
existing TTS Host services requested by Subscriber and which benefit less than a
majority of TTS’s Subscribers at the time such enhancements are put into service
may, at TTS option, be billed to such benefiting Subscribers at TTS standard
rates for programming after discussion with Subscriber. All enhancements to the
TTS Host service, and any new features or services introduced by TTS, shall
remain the exclusive proprietary property of TTS.

3.
Equipment and Hardware. Subscriber shall be responsible for obtaining,
installing at its premises, and maintaining all equipment and hardware,
including telecommunications equipment, necessary for using the TTS System. TTS
will assist Subscriber in developing an acceptable equipment list, and
Subscriber shall, prior to installation, submit its equipment configuration to
TTS for approval, which shall not be unreasonably withheld. TTS shall also
provide reasonable prior written notice to Subscriber of any scheduled
enhancements or modifications to hardware, software, databases, network
protocols, security recovery efforts, and similar items that impact Subscriber
or its users use of the products or services. TTS shall also provide to
Subscriber, upon Subscriber’s request, a copy of TTS’s change control process
document.

4.
Subscriber Data.

(a)
Subscriber will timely supply TTS, in a form acceptable to TTS, with all data
necessary for TTS to perform the ongoing services to be provided hereunder. It
is the sole responsibility of Subscriber to insure the completeness and accuracy
of such data.

(b)
TTS acknowledges that all records, data, files and other input material relating
to Subscriber are confidential and shall take reasonable steps to protect the
confidentiality of such records, data, files and other materials. TTS will
provide reasonable security safeguards to limit access to Subscriber’s files and
records to Subscriber and other authorized parties.

(c)
TTS will take reasonable steps to protect against the loss or alteration of
Subscriber’s files, records and data retained by TTS, but Subscriber recognizes
that events beyond the control of TTS may cause such loss or alteration. TTS
will



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


maintain backup file(s) containing all of the data, files and records related to
Subscriber in accordance with the terms of TTS’s Disaster Recovery arrangement.
Subscriber’s file(s), records and data shall be released to Subscriber upon
termination of this Agreement or in the event of an occurrence that renders TTS
unable to perform hereunder.
(d)
TTS acknowledges that all records, data, files and other input material relating
to Subscriber are the exclusive property of the Subscriber.

5.
Charges and Payments.

(a)
General. In addition to reimbursements required elsewhere in this Agreement,
Subscriber shall pay for services in accordance with Schedule A attached hereto
and as may be adjusted as provided herein, Charges for any partial month of
service shall be prorated on the basis of a 30-day month. Upon each twelve (12)
month anniversary of this Agreement, TTS may adjust its fees for trade charges,
charges for non-trade services and the TTS Host and TTS Fixed Income monthly
services minimums in accordance with the cumulative net change in the consumer
price index over the prior year. TTS agrees that it will continue to offer to
and maintain for Subscriber the HOLD module as currently utilized by Subscriber
through October 15, 2011 at the same fees as contained in this Agreement.

(b)
Billing. TTS shall invoice Subscriber monthly for all applicable charges. If
payment is not received by TTS within forty-five (45) days of the invoice date,
Subscriber agrees to pay TTS interest on the unpaid balance at the rate of 8%
per annum from the date of the invoice until paid in full. If payment in full is
not received within ninety (90) days of the date of the invoice, TTS may, at its
option, terminate this Agreement upon thirty (30) days written notice. If
Subscriber disputes all or a portion of an invoice in good faith, Subscriber may
withhold the disputed portion of the payment pending resolution of the disputed
amount pursuant to Paragraph 13 of this Agreement.

(c)
Taxes. Utilities and Exclusions. All charges shall be exclusive of any federal,
state or local sales, use, excise, ad valorem or personal property taxes levied,
or any fines, forfeitures or penalties assessed in connection therewith, as a
result of this Agreement or the installation or use of TTS Host hereunder. Any
such taxes which may be applicable will be paid by Subscriber or by TTS for
Subscriber’s account, in which case Subscriber shall reimburse TTS for amounts
so paid. All electrical utility service necessary to operate TTS Host at
Subscriber’s offices shall be maintained in Subscriber’s own account with such
utility or service, and all charges for such services, including installation
charges in connection therewith, shall be paid by Subscriber. TTS shall arrange
for the installation of all telecommunications services necessary for
Subscriber’s use of the TTS System, which will be maintained in TTS’s account
for Subscriber’s exclusive use. Subscriber shall promptly remit payment to TTS,
at TTS standard rates, for all charges in connection with such installation and
Subscriber’s use thereof.



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


6.
Term of Agreement.

(a)
This Agreement will be effective in the month following the month of execution
and will terminate sixty (60) months from January 1, 2009. TTS or Subscriber
shall give the other party twelve (12) months written notice of its intent not
to renew this Agreement upon its expiration. If such notice is given less than
six (6) months prior to the expiration date, then this Agreement shall remain in
effect for twelve (12) months from the giving of such notice.

(b)
Unless TTS or Subscriber shall have given notice of non-renewal as provided in
Paragraph 7(a), in the event that no renewal, continuation or successor
agreement is signed by the parties prior to the expiration of this Agreement,
this Agreement may be extended automatically for successive periods of six (6)
months until a successor, renewal or continuation agreement is signed by the
parties or until Subscriber, upon six (6) months written notice to TTS, or TTS,
upon six (6) months written notice to Subscriber, elects to terminate this
Agreement. During any period of extension described in this subparagraph 7(b),
the charge for the services provided to Subscriber hereunder may, at TTS’s
option, be 105% of TTS’s then-current non-discounted rates.

7.
Termination.

(a)
If Subscriber cancels this Agreement after the effective date and prior to the
end of the term, Subscriber will pay a termination fee as set forth in Schedule
A equal to the monthly minimum per month times by the remaining months to end of
term. Such termination fee will be paid in one lump sum payment

(b)
In addition to termination rights as provided elsewhere herein, either party may
terminate this Agreement in the event that the other party commits a material
breach of any provision of this Agreement, provided the breaching party fails to
cure such material breach within sixty (60) days of its receipt of written
notification thereof from the other party.

(c)
Subscriber shall have the right to terminate this Agreement for a “Chronic
Service Failure” as set forth in Schedule 5 of the SLA, in which event all fees
for early termination of this Agreement will be waived, TTS will assist the
Subscriber in identifying any deconversion data files that are required, and TTS
will deliver those data files electronically without charge to Subscriber.:

8.
Representations and Warranties

(a)
Title and Non-Infringement.

(1)
TTS hereby represents, warrants and covenants to Subscriber that it has and at
all times will have the full legal right to provide the TTS System and all TTS
Services provided by under this Agreement, and TTS has no knowledge of any
claim, litigation or proceeding pending or threatened against TTS with respect
to such TTS Services or the TTS System, or any component thereof, alleging
infringement of any patent or copyright or violation of any trade secret or any
other proprietary right of any person.



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


(2)
Subscriber hereby represents, warrants and covenants to TTS that it has and at
all times will have the full legal right to provide the data to TTS as
contemplated herein and Subscriber has no knowledge of any claim, litigation or
proceeding pending or threatened against Subscriber with respect to data,
alleging infringement of any patent or copyright or violation of any trade
secret or any other proprietary right of any person.

(b)
Compliance with Law.

(1)
TTS hereby represents, warrants and covenants to Subscriber that in performing
its obligations and exercising its rights under this Agreement, TTS will comply
(and shall require all of its personnel providing Services hereunder or
otherwise involved in TTS’s performance under this Agreement to comply) with all
applicable Laws (and all changes in Laws) applicable to TTS and the Services it
provides hereunder, and that TTS will obtain and maintain all permits, licenses,
and consents required in connection therewith. For the purposes of this
Agreement, “Law” shall mean a declaration, decree, directive, legislative
enactment, statute, order, ordinance, regulation, rule or other binding action
of or by an Federal, state, municipal, local, territorial or other government
department, regulatory authority, judicial or administrative body.

(2)
Subscriber hereby represents warrants and covenants to TTS that Subscriber is in
compliance with all Laws applicable to it and will obtain and maintain all
permits, licenses, and consents required in connection with its obligations
under this Agreement.

(c)
Business Continuation. TTS hereby represents, warrants and covenants to
Subscriber that it has and shall maintain a disaster recovery plan (including
designating specific protocols for declaring a disaster) and business
continuation plan (including recovery time objectives) that shall enable TTS to
provide the Services and the System in accordance with this Agreement and that
it shall test the operability of such plan at least once every 12 months and
revise such plan as necessary to ensure continued operability. TTS shall permit
Subscriber to participate in such testing and shall provide the results of such
annual testing to Subscriber. TTS’s agrees that its business continuation plan
shall be reviewed and approved by the TTS senior management team annually.
Subscriber may request a summary of TTS’s disaster recovery plan on a quarterly
basis. Twice per year Subscriber may review at TTS a current copy of the full
TTS disaster recovery plan which includes confidential information and which may
not be removed from the premises.

(d)
Audit. Controls. Security. All passwords and all Subscriber Confidential
Information stored, cached, or otherwise maintained on TTS’s laptops or other
portable media shall be stored in an encrypted format. At any time during the
term of this Agreement, but no more than once per year, Subscriber may request
copies of Privacy and Security Policies and Procedures, and SAS-70, including a
Type II SAS-70. Subscriber may recommend to TTS additional reasonable controls
to be added to the SAS-70. TTS shall use its best efforts to deliver to
Subscriber the



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


SAS-70 by December 15 of each year of the term of this Agreement. If TTS agrees
with such recommendations and its other subscribers consent, TTS will implement
the recommendations. TTS shall annually complete Subscriber’s Standardized
Information Gathering Questionnaire. TTS agrees that it shall perform periodic
penetration testing of all internet facing applications.
9.
Confidentiality

(a)
Confidentiality Obligation. Each party (in such capacity the “Receiving Party”)
shall hold the Confidential Information (as defined below) of the other party
(in such capacity the “Disclosing Party”) in strict confidence. The Receiving
Party shall have the limited right to use the Confidential Information only for
the purposes of fulfilling its commitments and obligations to the Disclosing
Party under this Agreement and for no other purpose. Except as permitted in the
foregoing sentence or by prior written consent of the Disclosing Party, the
Receiving Party shall not use, disclose or distribute to any person, firm or
entity any Confidential Information and shall not permit any person, firm or
entity to use, disclose or distribute any Confidential Information; provided
that the Receiving Party may disclose or distribute such Confidential
Information to the following: (i) its officers, employees and directors who have
a business need to know such Confidential Information; and (ii) its attorneys,
accountants, consultants, agents, independent contractors or professional
advisors (the “Receiving Party Agents”) who (x) have a business need to know
such Confidential Information and (y) are subject to fiduciary, professional or
written obligations of confidentiality substantially similar to, and no less
restrictive than, the obligations set forth herein. The Receiving Party shall be
responsible for ensuring that the Receiving Party Agents comply with the terms
of this Agreement and shall remain ultimately responsible for the use,
disclosure or distribution of Confidential Information by the Receiving Party
Agents. Any failure by the Receiving Party Agents to comply with the terms
hereof shall constitute a material breach of this Agreement by the Receiving
Party. Except in connection with the purposes identified above, the Receiving
Party shall not copy or otherwise reproduce, or permit to be copied or otherwise
reproduced, all or any part of Confidential Information without the prior
written consent of the Disclosing Party.

TTS agrees that all information related to Subscriber’s customers that it
becomes aware of as a result of this Agreement is confidential and proprietary
in nature, that by law this information must be protected and kept confidential,
and that said information shall not be divulged by TTS to any third parties
(except as may be required by Law or pursuant to an order of any court or
administrative body in accordance with the proviso set forth in Section 9(c)
below) or used in any manner other than in connection with the terms of this
Agreement. Vendor shall (1) establish procedures to protect the security and
confidentiality of this information, (2) protect against any anticipated threats
or hazards to the security or integrity of the customer information, (3) protect
against unauthorized access to or use of such information that could result in
substantial harm or inconvenience to customers; and (4) otherwise comply with
Laws applicable to TTS and the Services it provides hereunder.


74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


(b)
Confidential Information. As used in this Agreement, “Confidential Information”
shall mean (i) the subject and terms of any and all potential or binding
business transactions between the parties, and (ii) all oral or written
information, of whatever kind and in whatever form, and whether or not marked as
“confidential,” of the Disclosing Party, its employees, suppliers, or customers,
including the identities thereof, that may be obtained from any source as a
result of or in connection with this Agreement, as well as all such other
information designated by the Disclosing Party as confidential including past,
present or future business and business activities, financial or technical
information; products, services, research and development; processes,
techniques; designs; financial planning practices; client information (including
clients’ identities and any client related data or information); and marketing
plans.

(c)
Exceptions. As used in this Agreement, the term “Confidential Information” shall
not include any information which the Receiving Party can demonstrate (i) is in
the public domain through no fault or breach of confidentiality by such
Receiving Party, (ii) was known by the Receiving Party prior to its disclosure
by the Disclosing Party and was not obtained in such circumstances subject to a
requirement of confidentiality, or (iii) was developed independently of, and
without the use of or access to, any Confidential Information exchanged pursuant
to this Agreement. Despite the obligations of this Section 9, the Receiving
Party may disclose the Confidential Information of the Disclosing Party to the
limited extent such Confidential Information is required to be disclosed by the
Receiving Party by Law or pursuant to an order of any court or administrative
body; provided that the Receiving Party (i) shall provide the Disclosing Party
with prompt notice of such request or order, including copies of subpoenas or
orders requesting such Confidential Information, (ii) shall cooperate reasonably
with the Disclosing Party in resisting the disclosure of such Confidential
Information via a protective order or other appropriate legal action, and (iii)
shall not make disclosure pursuant thereto until the Disclosing Party has had a
reasonable opportunity to resist such disclosure, unless the Receiving Party is
ordered otherwise. Notwithstanding the foregoing, TTS may review and use
Confidential Information internally on an aggregated anonymous basis to improve
the System and its Services.

(d)
Ownership. All Confidential Information shall be and remain the sole and
exclusive property of the Disclosing Party or its employees, suppliers or
customers, as the case may be. Except as otherwise set forth in this Agreement,
neither Party acquires any Intellectual Property Rights, including any rights to
create derivative works of any Confidential Information, under this Agreement,
except the limited right to use such Confidential Information in accordance with
this Agreement. For the purposes of this Agreement, “Intellectual Property”
shall mean a party’s patents, trade marks, service marks, trade and service
names, copyrights, database rights and design rights (whether or not any of them
are registered and including applications for registration of any of them),
rights in know-how, moral rights, trade secrets and all rights or forms of
protection of a similar nature or having similar or equivalent effect to any of
them which may subsist anywhere in the world now existing or hereafter arising.
Except as expressly provided herein, without Subscriber’s prior written approval
(in its sole discretion), Subscriber Confidential Information shall not be (i)
used by TTS other than is necessary for TTS’s performance of its



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


obligations under this Agreement, (ii) disclosed, sold, assigned, leased or
otherwise provided to third parties by TTS, or (iii) commercially exploited by
or on behalf of TTS.
(e)
Unauthorized Disclosure. The Receiving Party shall (i) promptly notify the
Disclosing Party’s Chief Security Officer if the Receiving Party discovers or is
notified of an unauthorized disclosure or release of, or access to, the
Disclosing Party’s Confidential Information (each, an “Unauthorized Disclosure”)
to or by any person obtaining or reasonably believed to have obtained such
Confidential Information, or access to such Confidential Information, from or
through the Receiving Party, (ii) reasonably assist the Disclosing Party in any
action taken against the person(s) responsible for such Unauthorized Disclosure,
and (iii) take immediate corrective action to cease the existing Unauthorized
Disclosure and prevent any other or future Unauthorized Disclosures. In the
event of a breach of confidentiality under this Section 9, TTS and Licensee will
negotiate appropriate remediation efforts in good faith.

(f)
Return of Confidential Information. Upon written request by the Disclosing Party
at any time, the Receiving Party shall: (i) turn over to the Disclosing Party
all Confidential Information, all documents or media containing the Confidential
Information, and any and all copies or extracts thereof, or (ii) destroy the
Confidential Information, and any and all copies or extracts thereof, and
provide the Disclosing Party with written certification of such destruction
signed by an authorized representative of the Receiving Party. Notwithstanding
the foregoing, each Party acknowledges that the Receiving Party shall not be
required to comply with the foregoing to the extent that (i) the Confidential
Information resides on the Receiving Party’s backup, disaster recovery or
business continuity systems, or (ii) the Receiving Party is obligated by
applicable Law or industry or governmental regulations to retain such
Confidential Information, or (iii) with respect to Subscriber, any such
Confidential Information is licensed to Subscriber. In addition, upon
termination or expiration of this Agreement, TTS shall (i) shred all documents
containing Customer Data prior to disposal and (ii) destroy all copies of the
Customer Data and certify in writing to Subscriber that TTS has complied with
the requirements contained herein.

(g)
Trademarks. Trade Names, and Publicity. Except as is reasonably necessary to
provide or utilize the Services hereunder, TTS agrees not to use the name(s),
trademarks, trade names, service marks, and other marks (collectively, “Marks”)
of Subscriber, whether registered or not, in publicity releases or advertising
or in any other manner, including company lists, marketing lists or client
lists, without securing the prior written approval of a managing director or
higher ranking officer of Subscriber. Further, TTS shall not provide any
Subscriber contact or key person information to any Affiliate of TTS or any
third party, unless Subscriber has approved such in advance. For the purposes of
this Agreement, “Affiliate” means (i) any entity that, from time to time,
directly or indirectly controls, is controlled by, or is under common control
with either TTS or Subscriber, or that is a successor (whether by change of
name, dissolution, merger, consolidation, reorganization, sale or other
disposition) to any such entity or its business and assets; or Thomson Reuters
Corporation, Thomson Reuters PLC and any of their current parent entities



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


or subsidiaries from time to time. An entity will be deemed to control another
entity if it has the power to direct or cause the direction of the management or
policies of such entity, whether through the ownership of voting securities, by
contract, or otherwise.
(h)
Additional Remedies. The Receiving Party acknowledges and agrees that due to the
unique nature of the Confidential Information and the Marks, there may be no
adequate remedy at Law for a breach by the Receiving Party of its obligations
under this Section 9 and that such breach may cause irreparable harm to the
Disclosing Party. Therefore, upon any such breach or any threat thereof, the
Disclosing Party shall be entitled to seek appropriate equitable relief in
addition to whatever remedies it may have at Law.

10.
Indemnification

(a)
Obligation to Defend and Indemnify. TTS shall defend Subscriber, its Affiliates,
and their respective directors, officers, employees, agents, contractors,
successors, and assigns (each, an “Indemnified Party’’) from and against any and
all claims, demands, investigations, and causes of actions by third parties
(each, a “Claim”) to the extent such Claims are based on or arise from (i) any
allegations that any of the System or the Services infringes upon or
misappropriates the Intellectual Property Rights of a third party, (ii) any
bodily injury (including death) or damage to or loss of any tangible personal or
real property caused by the actions or omissions of TTS, its Affiliates, or any
of their respective directors, officers, employees, agents, contractors,
successors, or assigns, (iii) any allegation that any of TTS’s personnel is an
employee of Subscriber by virtue of performing any Services under this Agreement
or otherwise, or (iv) any expenses, including any taxes, which were the
responsibility of TTS hereunder. In addition, TTS shall indemnify and hold each
Indemnified Party harmless from and against any and all damages, losses, fines,
penalties, costs, and other amounts (including reasonable attorney’s fees and
expenses) incurred or suffered by any such Indemnified Party in connection with
any such Claims. Notwithstanding the foregoing TTS shall not be liable nor have
any obligation to indemnify if such Claims were caused by Subscriber.

(b)
Additional Remedy. If Subscriber is enjoined or otherwise prohibited, or is
reasonably likely in the opinion of Subscriber’s counsel to be enjoined or
otherwise prohibited, from using any of the System, the Services or any portion
thereof, based on a Claim covered by TTS’s indemnification obligations under
Section 10(a) above, then TTS shall, at its sole expense and option and in
addition to fulfilling its obligations under Section 10(a): (i) obtain for
Subscriber the right to use the infringing portion(s) of the System or affected
Services (as applicable), (ii) modify the infringing portion(s) of the System or
affected Services so as to render them non-infringing without substantially
diminishing or impairing their functionality, (iii) replace the infringing
portion of the System or affected Services with non-infringing items of
substantially similar functionality, or (d) promptly refund to Subscriber an
equitable amount paid by

(c)
Subscriber’s Indemnity Obligation. Subscriber shall defend TTS, its Affiliates,
and their respective directors, officers, employees, agents, contractors,
successors, and



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


assigns (each, an “Indemnified Party”) from and against any and all Claims to
the extent such Claims are based on or arise from (i) any allegations that any
of any Subscriber tools or services provided by Subscriber to TTS infringes upon
or misappropriates the Intellectual Property Rights of a third party, (ii) any
bodily injury (including death) or damage to or loss of any tangible personal or
real property caused by the actions or omissions of Subscriber, its Affiliates
or any of their respective directors, officers, employees, agents, contractors,
successors, or assigns, (iii) any allegation that any of Subscriber’s personnel
is an employee of TTS by virtue of receiving any Services under this Agreement
or otherwise, or (iv) any expenses, including any taxes, which were the
responsibility of Subscriber hereunder. In addition, Subscriber shall indemnify
and hold each Indemnified Party harmless from and against any and all damages,
losses, fines, penalties, costs, and other amounts (including reasonable
attorney’s fees and expenses) incurred or suffered by any such Indemnified Party
in connection with any such Claims. Notwithstanding the foregoing, Subscriber
shall not be liable nor have any obligation to indemnify if such Claims were
caused by TTS.
11.
Disclaimer of Warranties and Limitations of Liability.

(a)
Disclaimer of Warranty. EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THERE ARE NO,
AND TTS SYSTEMS EXPRESSLY DENIES, REJECTS AND DISCLAIMS ANY, WARRANTIES,
EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR WARRANTIES OF THE
CORRECTNESS, ACCURACY, PRECISION, TIMELINESS OR COMPLETENESS OF ANY INFORMATION
OR SERVICES PROVIDED THROUGH THE TTS SYSTEM.

(b)
Limitation of Liability. TTS SYSTEMS, ITS AFFILIATES, EMPLOYEES, OFFICERS AND
AGENTS SHALL NOT BE LIABLE TO SUBSCRIBER OR TO ANY THIRD PARTY FOR ANY LOSS OR
DAMAGE, WHETHER DIRECT OR INDIRECT, RESULTING FROM DELAYS OR INTERRUPTIONS OF
SERVICE DUE TO MECHANICAL, ELECTRICAL OR WIRE DEFECTS OR DIFFICULTIES, STORMS,
STRIKES, WALK-OUTS, EQUIPMENT OR SYSTEMS FAILURES, OR OTHER CAUSES OVER WHICH
TTS SYSTEMS, ITS AFFILIATES, EMPLOYEES, OFFICERS, OR AGENTS AGAINST WHOM
LIABILITY IS SOUGHT, HAVE NO REASONABLE CONTROL, OR FOR LOSS OR DAMAGE, DIRECT
OR INDIRECT, RESULTING FROM INACCURACIES, ERRONEOUS STATEMENTS, ERRORS OF FACT,
OMISSIONS, OR ERRORS IN THE TRANSMISSION OR DELIVERY OF THE TTS SYSTEM, OR ANY
DATA PROVIDED AS A PART OF THE TTS SYSTEM PURSUANT TO THIS AGREEMENT. IN ALL
OTHER CASES, THE LIABILITY OF TTS SYSTEMS SHALL BE LIMITED TO, AND SUBSCRIBER
AGREES NOT TO MAKE ANY CLAIM EXCEEDING, TTS SYSTEMS’ ACTUAL CHARGE TO SUBSCRIBER
FOR THE PARTICULAR TRANSACTION OR TRANSACTIONS FOR WHICH ANY CLAIM OF DAMAGE IS
BEING MADE. IN NO EVENT, SHALL EITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS, LOST



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


SAVINGS, OR LOSS OF GOOD WILL) ARISING UNDER OR IN CONNECTION WITH A BREACH OR
ALLEGED BREACH OF THIS AGREEMENT, EVEN IF SUCH OTHER PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.
(c)
Time for Making Claims. ANY SUIT OR ACTION BY SUBSCRIBER AGAINST TTS SYSTEMS, IT
AFFILIATES, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SUCCESSORS OR ASSIGNS, BASED
UPON ANY ACT OR OMISSION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR
SERVICES PERFORMED HEREUNDER, OR ANY ALLEGED BREACH THEREOF, SHALL BE COMMENCED
WITHIN ONE (1) YEAR OF THE FIRST OCCURRENCE GIVING RISE TO SUCH CLAIM OR BE
FOREVER BARRED. THIS PROVISION DOES NOT MODIFY OR OTHERWISE AFFECT THE
LIMITATION OF TTS SYSTEMS’ LIABILITY SET FORTH IN PARAGRAPH 11(b) OR ELSEWHERE
IN THIS AGREEMENT.

12.
Use of the TTS System.

(a)
Subscriber acknowledges that the software systems utilized by TTS hereunder,
including all enhancements thereto, and all screens and formats used in
connection therewith, are the exclusive proprietary property of TTS, and
Subscriber shall not publish, disclose, display, provide access to or otherwise
make available any of the TTS Systems’ software or products thereof, or any
screens, formats, reports or printouts used, provided, produced or supplied from
or in connection therewith, to any person or entity other than an employees or
consultants or vendors of Subscriber without the prior written consent of, and
on terms acceptable to, TTS, which consent shall not be unreasonably withheld;
provided, however, that Subscriber may disclose to a governmental or regulatory
agency or to customers of Subscriber any information expressly prepared and
acknowledged in writing by TTS as having been prepared for disclosure to such
governmental or regulatory agency or to such customers. Neither party shall
disclose Subscriber’s use of the TTS System in any advertising or promotional
materials without the prior written consent to such use, and approval of such
materials, by the other. For so long as TTS operates the TTS System for
Subscriber, all methods of data access to, or interactive or batch file transfer
of, data on TTS System’s mainframe computer must be authorized by TTS, and any
unauthorized interactive or batch file transfer of data on TTS System’s
mainframe computer via a program automated workstation or computer is explicitly
prohibited.

(b)
Subscriber agrees that it will use the services provided hereunder only in
connection with its own or its Affiliates brokerage business and it will not,
without the express written permission of TTS, sell, lease, or otherwise provide
or make available the TTS System to any third party. For purposes of the
foregoing, Subscriber’s “own brokerage business” shall include Subscriber’s bona
fide correspondents.

(c)
The obligations of this Paragraph 12 shall survive termination of this
Agreement. Subscriber understands that the unauthorized publication or
disclosure of any of TTS’s software or copies thereof, or the unauthorized use
of the TTS System would cause irreparable harm to TTS for which there is no
adequate remedy at law.



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


Subscriber therefore agrees that in the event of such unauthorized disclosure or
use, TTS may, at its discretion and at Subscriber’s expense, terminate this
Agreement, obtain immediate injunctive relief in a court of competent
jurisdiction, or take such other steps as it deems necessary to protect its
rights. If TTS, in its reasonable, good faith judgment, determines that there is
a material risk of such unauthorized disclosure or use, it may demand immediate
assurances, satisfactory to TTS, that there will be no such unauthorized
disclosure or use. In the absence of such assurance, TTS may immediately
terminate this Agreement and take such other steps as it deems necessary. The
rights of TTS hereunder are in addition to any other remedies provided by law.
13.
Dispute Resolution. The parties shall initially attempt to resolve informally
any dispute arising out of or relating to this Agreement, including with respect
to the interpretation of any provision of this Agreement and with respect to the
performance by TTS hereunder, in accordance with this Section.

(a)
Upon the written notice by a party to the other party of a dispute hereunder
(“Dispute Date”), each party shall appoint a designated representative with
authority to resolve the dispute (who, if the parties so mutually agree, does
not devote substantially all of his or her time to performance under this
Agreement), whose task it will be to meet for the purpose of endeavoring to
resolve such dispute.

(1)
The designated representatives shall meet as often as the parties reasonably
deem necessary in order to gather and furnish to the other party all information
with respect to the dispute which information the parties believe to be
appropriate and germane in connection with its resolution. The representatives
shall discuss the problem and attempt to resolve the dispute without the
necessity of any formal proceeding. The specific format for the discussions
shall be left to the discretion of the designated representatives. During the
course of discussion, all reasonable requests made by a party to the other party
for non-legally privileged information reasonably related to this Agreement
shall be honored in order that a party may be fully advised of the other party’s
position.

(2)
If the parties are unable to resolve a dispute informally within sixty (60) days
of the applicable Dispute Date, either party may commence any litigation in
accordance with the terms of paragraph 14(a).

14.
Applicable Law, Venue and Severability.

(a)
This Agreement shall be construed and enforced in accordance with the law of the
State of New York without giving effect to any choice of law or conflict of law
provisions. Any disputes arising under this Agreement will be brought and heard
in the appropriate Federal or state court located in New York County in the
State of New York and each of the parties hereby irrevocably consents to the
jurisdiction of such courts.

15.
In the event that any court having competent jurisdiction over the
interpretation of this Agreement shall determine that one or more of the
provisions contained in this Agreement



74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


shall be unenforceable in any respect, then such provision shall be deemed
limited and restricted to the extent that such court shall deem it to be
enforceable, and, as so limited or restricted, shall remain in full force and
effect. In the event that any such provision or provisions shall be deemed
wholly unenforceable, such provision shall be deemed deleted from this
Agreement, and the remaining provisions shall remain in full force and effect.
Any such judicial interpretation requiring limitation or deletion of a provision
shall be valid only in the jurisdiction in which such interpretation is made.
16.
General.

(a)
Waiver of Breach. The fact that one (1) party excuses or overlooks a breach of
any provision of this Agreement by the other party does not mean that that party
excuses any other breach or waives its right to remedy any other breach by the
other party.

(b)
TTS shall not assign this Agreement (by operation of law or otherwise), or any
of its rights or obligations hereunder, without the prior written consent of
Subscriber, provided that, notwithstanding the foregoing, upon prior written
notice, TTS may assign this Agreement to an Affiliate. In addition, TTS shall
not delegate or subcontract any of its rights or obligations hereunder to a
third party without the prior written consent of Subscriber. In the event such
delegation or subcontracting is consented to by Subscriber, the third party to
which such rights or obligations are delegated or subcontracted shall be bound
by the terms and conditions of this Agreement applicable to TTS (including, but
not limited to, the terms of Section 9, Confidentiality, hereof), and any
failure by such third party to comply with the terms hereof shall constitute a
breach of this Agreement by TTS. TTS shall also be solely responsible for all
payments due to such third party. Any assignment, transfer, delegation or
subcontracting of rights or obligations hereunder in contravention of this
Section 16(b) shall be null and void. All terms and conditions of this Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the parties hereto and their respective successors and permitted assigns.

(c)
Any notice required to be given under this Agreement shall be in writing and
shall be deemed to have been given if served personally, or if sent by certified
mail, postage prepaid, to the parties at the address shown below, or such other
address as either party may hereafter designate by notice to the other.



To TTS, a division of Thomson Financial, LLC:
Thomson Transaction Services
350 North Sunny Slope Road
Brookfield, Wisconsin 53005
Attn: Mr. Jeffrey D. Vorpahl
To Subscriber:
LPL Financial Corporation


74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


One Beacon Street, 22nd Floor
Boston, Massachusetts 02108
Attn: Stephanie L. Brown
Managing Director General Counsel
(d)
Contact information for the Subscriber’s Chief Security Officer is set forth
below for the purposes of Section 9(e) of this Agreement:



Marc Loewenthal
SVP, Chief Security Officer
9785 Towne Centre Drive
San Diego, CA 92121
marc.loewenthal@Jpl.com
858-450-9606
(e)
The headings in this Agreement are for convenience only and shall not be used to
alter or limit the interpretation of any provision hereof.

(f)
This Agreement, together with all Schedules, Exhibits and amendments hereto,
constitute the entire agreement of the parties and supersede all prior
discussion and correspondence between them with respect to the subject matter
hereof. No modification of this Agreement shall be effective unless the same is
in writing and signed by both parties.

(g)
This Agreement, all schedules attached hereto, and all terms and conditions
herein, are confidential and shall not be disclosed by Subscriber except as
required by law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]






















74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


IN WITNESS WHEREOF, we have set our hand as of the date first noted above.
THOMSON TRANSACTION SERVICES, a division of Thomson Financial LLC, a Thomson
Reuters company


By: /s/ Gordon J. Fox        Date: 1/5/09
Title: Managing Director
Name: Gordon J. Fox


By: /s/ Jeffrey Vorpahl    Date: 1/5/09
Title: CFO
Name: Jeffrey Vorpahl


LPL Financial Corporation
By: /s/ Stephanie L. Brown    Date: 1/5/09
Title: Managing Director, General Counsel
Name: Stephanie L. Brown
























74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


FIRST AMENDMENT
TO
MASTER SUBSCRIPTION AGREEMENT
THIS FIRST AMENDMENT (the “Amendment”), made effective this 1st day of December,
2013 to that certain BETAHost Master Subscription Agreement by and between
Thomson Reuters BETA Systems (“BETA”), a division of Thomson Financial LLC, a
Thomson Reuters company, and LPL Financial LLC (formerly, LPL Financial
Corporation and hereinafter “Subscriber”) dated December 30, 2008 (the
“Agreement”).
WITNESSETH THAT:
WHEREAS, the parties hereto have entered into the Agreement for BETA to provide
to Subscriber, a data processing service called BETAHost; and,
WHEREAS, BETA and Subscriber desire to amend the Agreement to provide a revised
processing charge schedule and other related revisions;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:
Paragraph 2 (b) of the Agreement will be deleted in its entirety and replaced
with the following: “Provided Subscriber adheres to BETA’S reasonable
recommendations regarding system use and equipment configuration, BETA will
provide the Services in accordance with the service level standards (each, a
“Performance Standard”) as set forth in Service Level Agreement schedule of the
Agreement.”
Paragraph 5 (a) of the Agreement will be deleted in its entirety and replaced
with the following; “General. In addition to reimbursements required elsewhere
in this Agreement, Subscriber shall pay for services in accordance Schedule A
attached hereto and as may be adjusted as provided herein. Charges for any
partial month of service shall be prorated on the basis of a 30-day month.”
The first sentence of paragraph 6 (a) of the Agreement will be deleted and
replaced with the following: “This Agreement will be effective in the month
executed and will terminate five (5) years from that date.”
Paragraph 6 (b) will be deleted in its entirety and replaced with the following:
“Unless notice of non-renewal has been provided, this Agreement shall be
extended automatically for successive periods of one year until a successor
agreement is signed by the parties or until the Agreement, upon 180 days prior
written notice, is terminated. During any period of extension the charges for
services provided shall be equal to those in effect in the last year of the term
or the immediately preceding extension period, whichever is applicable, plus
5%.”


74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


The following will be added as Paragraph 12 (d) of the Agreement:
“Third party providers whose information is included in the Services may impose
additional restrictions on usage of their information or materials and those
restrictions may change from time to time. These restrictions may include
prohibiting certain types of usage or requiring Subscriber to report its usage
to obtain agreement from, or pay additional fees either through BETA or directly
to, the relevant third party provider. Subscriber can view restrictions that
third party providers have supplied to BETA at www.thomsonreuters.com/3ptvterms
(the “Third Party Terms Site”), or alternatively, in some cases, within the
relevant Service. BETA will use commercially reasonable efforts to ensure that
the Third Party Terms Site or the Service (as relevant) is maintained with the
latest policies of each relevant third party provider. Changes to the Third
Party Terms Site will be published on the Thomson Reuters Customer Portal
quarterly, where BETA will endeavor to provide Subscriber 30 days’ notice before
a change goes into effect, but may not be able to do so if BETA does not receive
sufficient prior notice from such third parties.
These restrictions are binding on Subscriber in the same way as any other
provision in this Agreement Third party providers may have the right to require
that BETA restrict, suspend or terminate Subscriber’s access to that third Party
provider’s information or materials., if BETA takes any such action, it will use
reasonable efforts to provide Subscriber with prior notice and not be liable for
any resulting damages Subscriber may suffer. BETA may provide third party
providers with details of Subscriber’s usage of and any suspected breach of this
Agreement relating to, that third party provider’s information or materials.”
Schedule A to the Agreement will be deleted in its entirety and replaced with
the attached Schedule A.
Schedule B to the Agreement will be deleted in its entirety.


Made and executed this 30th day of December, 2013.


Thomson Reuters BETA Systems
By: /s/ Jeffrey Vorpahl
Name: Jeffrey Vorpahl
Title: CFO


LPL Financial LLC
By: /s/ Steve Morrison
Name: Steve Morrison
Title: Senior Vice President


74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


SECOND AMENDMENT
TO
MASTER SUBSCRIPTION AGREEMENT
THIS SECOND AMENDMENT (the “Amendment”), made effective this 1st day of January,
2016 to that certain BETAHost Master Subscription Agreement by and between
Thomson Reuters BETA Systems (“), a division of Thomson Financial LLC (and now
known as Thomson Reuters (Markets) LLC (“TR”), and LPL Financial Corporation
(“Subscriber”) dated December 30, 2008 (the “Agreement”).
WITNESSETH THAT:
WHEREAS, the parties hereto have entered into the Agreement for TR to provide to
Subscriber, a data processing service called BETAHost; and,
WHEREAS, TR and Subscriber desire to amend the Agreement to provide a revised
processing charge schedule and other related revisions;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:
1.
All references to BETA Systems, a division of Thomson Financial LLC (“BETA”)
shall hereinafter be referred to as Thomson Reuters (Markets) LLC. All
references to the BETAHost Services shall mean the services provided to
Subscriber by TR.

2.
Schedule A, [**], is amended by adding the following: [**]

3.
Schedule A, [**], is amended by adding the following: [**]

4.
Schedule A, [**], is amended by adding the following: [**]

5.
Except as expressly amended hereby, the Agreement shall continue in full force
and effect in accordance with its terms. All references in the Agreement to the
“Agreement” shall be deemed to be references to the Agreement as amended hereby.

6.
This Amendment may be executed in any number of counterparts and/or by
facsimile, each of which shall be deemed to be an original agreement but such
counterparts shall together constitute one and the same instrument.



Made and executed this 19th day of January, 2016.
Thomson Reuters (Markets) LLC
By: /s/ David P. Akellian
Name: David P. Akellian
Title: Managing Director


74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24




LPL Financial Corporation
By: /s/ Gregory M. Woods
Name: Gregory M. Woods
Title: Executive Vice President, Deputy General Counsel














































74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


THIRD AMENDMENT
TO
MASTER SUBSCRIPTION AGREEMENT
THIS THIRD AMENDMENT (the “Amendment”) is made by and between Thomson Reuters
(Markets) LLC (“BETA”) and LPL Financial LLC (“Subscriber”) effective this 1st
day of March, 2018 to that certain BETAHost Master Subscription Agreement dated
December 30, 2008 (the “Agreement”).
WITNESSETH THAT:
WHEREAS, the parties hereto have entered into the Agreement for BETA to provide
to Subscriber, a data processing service called BETAHost; and,
WHEREAS, BETA and Subscriber desire to amend the Agreement to provide an
additional service called BETA ODS;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:
1.    Schedule A, [**], is amended by adding the following to [**]: [**]
The parties have made and executed this Third Amendment this ___ day of March,
2018.
Thomson Reuters (Markets) LLC
By: /s/ Tim Rutka
Name: Tim Rutka
Title: Head of Technology & Ops - WM


LPL Financial LLC
By: /s/ Peggy Ho
Name: Peggy Ho
Title: EVP Chief of Staff












74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


SECOND AMENDMENT
TO
MASTER SUBSCRIPTION AGREEMENT
THIS SECOND AMENDMENT (the “Amendment”), made effective this 8th day of October,
2018 to that certain BETAHost Master Subscription Agreement by and between
Thomson Reuters (Markets) LLC (“TR”), at 350 North Sunny Slope Road, Brookfield,
WI 53005, and LPL Financial LLC (“Subscriber”), at 75 State Street, 22nd Floor,
Boston, MA 02109 dated December 30, 2008 (the “Agreement”).
WITNESSETH THAT:
WHEREAS, the parties hereto have entered into the Agreement for TR to provide to
Subscriber a data processing service called BETAHost: and
WHEREAS, TR and Subscriber desire to extend the terms of the Agreement through
March 30, 2019, to enable the parties to negotiate a new Agreement and new set
of schedules with an extended term and other revised terms and conditions;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:
1.
The term of the Agreement shall continue and remain in effect through March 30,
2019 without a change in Fees.

2.
Provided that the parties renew the Agreement for a period mutually agreed upon
between the Parties on or before March 30, 2019. TR hereby waives its right to
auto extend the Agreement to November 30, 2019, at charges equal to 105% of the
current charges now in effect, in accordance with Paragraph 6(b) of the
Agreement, as revised by the First Amendment to the Agreement dated December 1,
2013, and executed on December 30, 2013 (the “First Amendment”).

If the parties do not enter into such extension by or before March 30, 2019, (i)
the waiver set forth in the prior paragraph shall be void, (ii) the Agreement
shall continue in accordance with Paragraph 6(b) of the Agreement, as revised by
the First Amendment, without regard to this Amendment, and (iii) as of April 1,
2019, Subscriber shall be obligated to pay the contractually required charges
(105% of current charges as of November 30, 2018) for the period between
December 1, 2018, and March 30, 2019, and thereafter in accordance with the
Agreement.
3.
As amended hereby, the Agreement remains in full force and effect.











74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first noted above.
Made and executed this ___ day of October, 2018.


Thomson Reuters (Markets) LLC
By: /s/ Tim Rutka
Name: Tim Rutka
Title: Head of Technology & Ops - WM


LPL Financial LLC
By: /s/ Peggy Ho
Name: Peggy Ho
Title: EVP, Government Relations




























































74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


FIFTH AMENDMENT
TO
MASTER SUBSCRIPTION AGREEMENT
THIS FIFTH AMENDMENT (the “Amendment”), made effective this 22nd day of January,
2019 to that certain BETAHost Master Subscription Agreement by and between
Thomson Reuters (Markets) LLC (“TR”), at 350 North Sunny Slope Road, Brookfield,
WI 53005, and LPL Financial LLC (“Subscriber”), at 75 State Street, 22nd Floor,
Boston, MA 02109 dated December 30, 2008 (the “Agreement”).
WITNESSETH THAT:
WHEREAS, the parties hereto have entered into the Agreement for TR to provide to
Subscriber a data processing service called BETAHost; and
WHEREAS, the parties desire to amend the Agreement to modify previous amendment
numbers;
WHEREAS, TR and Subscriber desire to extend the terms of the Agreement through
June 30, 2019, to enable the parties to negotiate a new Agreement and new set of
schedules with an extended term and other revised terms and conditions,
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:
1.The parties agree that the previous Second Amendment with effective date
October 8, 2018 should have been labeled as follows:
•
FOURTH AMENDMENT with effective date October 8, 2018

2.The term of the Agreement shall continue and remain in effect through June 30,
2019, without a change in Fees.
3.Provided that the parties renew the Agreement for a period mutually agreed
upon between the Parties on or before June 30, 2019, TR hereby waives its right
to auto extend the Agreement to November 30, 2019, at charges equal to 105% of
the current charges now in effect, in accordance with Paragraph 6(b) of the
Agreement, as revised by the First Amendment to the Agreement dated December 1,
2013, and executed on December 30, 2013 (the “First Amendment”).
If the parties do not enter into such extension by or before June 30, 2019, (i)
the waiver set forth in the prior paragraph shall be void, (ii) the Agreement
shall continue in accordance with Paragraph 6(b) of the Agreement, as revised by
the First Amendment, without regard to this Amendment, and (iii) as of July 1,
2019, Subscriber shall be obligated to pay the contractually required charges
(105% of current charges as of November 30, 2018) for the period between
December 1, 2018, and June 30, 2019, and thereafter in accordance with the
Agreement.
4.As amended hereby, the Agreement remains in full force and effect.


74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first noted above.
Made and executed this ___ day of January, 2019.
Thomson Reuters (Markets) LLC
By: /s/ Tim Rutka
Name: Tim Rutka
Title: Head of BETA


LPL Financial LLC
By: /s/ Peggy Ho
Name: Peggy Ho
Title: EVP Chief of Staff


















































74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


SIXTH AMENDMENT
TO
MASTER SUBSCRIPTION AGREEMENT


THIS SIXTH AMENDMENT (the “Amendment”), made effective this 31st day of May,
2019 to that certain BETAHost Master Subscription Agreement by and between
Thomson Reuters (Markets) LLC (“TR”), at 350 North Sunny Slope Road, Brookfield,
WI 53005, and LPL Financial LLC (“Subscriber”), at 75 State Street, 22nd Floor,
Boston, MA 02109 dated December 30, 2008 (the “Agreement”).


WITNESSETH THAT:


WHEREAS, the parties hereto have entered into the Agreement for TR to provide to
Subscriber a data processing service called BETAHost; and
WHEREAS, TR and Subscriber desire to extend the terms of the Agreement through
September 30, 2019, to enable the parties to negotiate a new Agreement and new
set of schedules with an extended term and other revised terms and conditions;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:
1.
The term of the Agreement shall continue and remain in effect through September
30, 2019, without a change in Fees.

2.
Provided that the parties renew the Agreement for a period mutually agreed upon
between the Parties on or before September 30, 2019, TR hereby waives its right
to auto extend the Agreement to November 30, 2019, at charges equal to 105% of
the current charges now in effect, in accordance with Paragraph 6(b) of the
Agreement, as revised by the First Amendment to the Agreement dated December 1,
2013, and executed on December 30, 2013 (the “First Amendment”).

If the parties do not enter into such extension by or before September 30, 2019,
(i) the waiver set forth in the prior paragraph shall be void, (ii) the
Agreement shall continue in accordance with Paragraph 6(b) of the Agreement, as
revised by the First Amendment, without regard to this Amendment, and (iii) as
of October 1, 2019, Subscriber shall be obligated to pay the contractually
required charges (105% of current charges as of November 30, 2018) for the
period between December 1, 2018, and September 30, 2019, and thereafter in
accordance with the Agreement.
3.
As amended hereby, the Agreement remains in full force and effect.











74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first noted above.
Made and executed this ___ day of May, 2019.


Thomson Reuters (Markets) LLC


By: /s/ Tim Rutka
Name: Tim Rutka
Title: Head of BETA


LPL Financial LLC
By: /s/ Peggy Ho
Name: Peggy Ho
Title: EVP Chief of Staff




























































74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


SEVENTH AMENDMENT
TO
MASTER SUBSCRIPTION AGREEMENT


THIS SEVENTH AMENDMENT (the “Amendment”), effective as of this 27th day of
September, 2019 is made by LPL Financial LLC (“Subscriber”), at 75 State Street,
22nd Floor, Boston, MA 02109 and Refinitiv US LLC (“Refinitiv”), at 3 Times
Square, New York, NY 10036 to that certain BETAHost Master Subscription
Agreement by and between the parties dated December 30, 2008, (as amended, the
“Agreement”).
WITNESSETH THAT:
WHEREAS, the parties entered into the Agreement for Refinitiv to provide to
Subscriber a data processing service called BETAHost; and
WHEREAS, Refinitiv and Subscriber desire to extend the terms of the Agreement
through November 29, 2019, to enable the parties to negotiate a new Agreement
and new set of schedules with an extended term and other revised terms and
conditions;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:
1.
The term of the Agreement shall continue and remain in effect through November
29, 2019, without a change in Fees.Provided that the parties renew the Agreement
for a period mutually agreed upon between the Parties on or before November 29,
2019, TR hereby waives its right to auto extend the Agreement from December 1,
2018 to November 30, 2019, at charges equal to 105% of the current charges now
in effect, in accordance with the Agreement.

If the parties do not enter into such extension by or before November 29, 2019,
(i) the waiver set forth in the prior paragraph shall be void, (ii) the
Agreement shall continue without regard to this Amendment, and (iii) as of
November 30, 2019, Subscriber shall be obligated to pay the contractually
required charges (105% of current charges as of November 30, 2018) for the
period between December 1, 2018, and November 29, 2019, and thereafter in
accordance with the Agreement.
2.
As amended hereby, the Agreement remains in full force and effect.

















74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first noted above.
Made and executed this ___ day of September 2019.


Refinitiv US LLC
By: /s/ Tim Rutka
Name: Tim Rutka
Title: Head of BETA


LPL Financial LLC
By: /s/ Peggy Ho
Name: Peggy Ho
Title: EVP Chief of Staff




























































74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


EIGHTH AMENDMENT
TO
MASTER SUBSCRIPTION AGREEMENT


THIS EIGHTH AMENDMENT (the “Amendment”), effective as of this 19th day of
November, 2019 is made by LPL Financial LLC (“Subscriber”), at 75 State Street,
22nd Floor, Boston, MA 02109 and Refinitiv US LLC (“Refinitiv”), at 3 Times
Square, New York, NY 10036 to that certain BETAHost Master Subscription
Agreement by and between the parties dated December 30, 2008, (as amended, the
“Agreement”).
WITNESSETH THAT:
WHEREAS, the parties entered into the Agreement for Refinitiv to provide to
Subscriber a data processing service called BETAHost; and
WHEREAS, Refinitiv and Subscriber desire to extend the terms of the Agreement
through March 31, 2020, to enable the parties to negotiate a new Agreement and
new set of schedules with an extended term and other revised terms and
conditions;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:
1.
The term of the Agreement shall continue and remain in effect through March 31,
2020, without a change in Fees.

2.
Provided that the parties renew the Agreement for a period mutually agreed upon
between the Parties on or before March 31, 2020, Refinitiv hereby waives its
right to auto extend the Agreement from December 1, 2018 to March 31, 2020, at
charges equal to 105% of the current charges now in effect, in accordance with
the Agreement.

If the parties do not enter into such extension by or before March 31, 2020, (i)
the waiver set forth in the prior paragraph shall be void, (ii) the Agreement
shall continue without regard to this Amendment, and (iii) as of March 31, 2020,
Subscriber shall be obligated to pay the contractually required charges (105% of
current charges as of November 30, 2018) for the period between December 1,
2018, and March 31, 2020, and thereafter in accordance with the Agreement.
3.
As amended hereby, the Agreement remains in full force and effect.















74384936_1
80663144_2

--------------------------------------------------------------------------------

Exhibit 10.24


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first noted above.
Made and executed this ___ day of ______
Refinitiv US LLC
By: /s/ Tim Rutka
Name: Tim Rutka
Title: Head of BETA


LPL Financial LLC
By: /s/ Peggy Ho
Name: Peggy Ho
Title: EVP Chief of Staff




74384936_1
80663144_2